Russell, J.
1. It being conceded that the defendant is to be treated as an ordinary corporation, the evidence was sufficient to authorize the conclusion of the trial judge, upon the issues of fact submitted to him 'without the intervention of a jury, that the officers of the local iodge were in no sense agents of the defendant. This being true, the city court of Savannah was without jurisdiction. Civil Code, § 2259. The action was on a contract, and there was no evidence that the defendant, which had its principal office in Eulton county, had an office and transacted business in Chatham county. General Reduction Co. v. Thorpe, 11 Ga. App. 334 (75 S. E. 339) ; Central Georgia Power Co. v. Parnell, 11 Ga. App. 779 (76 S. E. 157) ; Tuggle v. Enterprise Lumber Co., 123 Ga. 480.
2. A subordinate lodge may be, and frequently is, the agent of the superior lodge under the direction of which it is established. Whether this is true in a particular ease depends upon the scheme of the organization as set forth in the constitution and by-laws of the superior lodge. O’Connell v. Supreme Conclave, 102 Ga. 143 (28 S. E. 282, 66 Am. St. R. 159) ; 1 Bacon, Benefit Societies, §§ 148, 149. In the present case the evidence submitted to the presiding judge without the intervention of a jury authorized a finding that the local lodge was not an office and place of business of the defendant, and was not its agent so as to authorize suit to be brought against the defendant in Chatham county, and service to be perfected upon a member of the local lodge as the agent of the defendant. It does appear that the person upon whom service was perfected received dues and assessments from the members *274resident in Chatham county, and transmitted them to the defendant in Eulton county; but, according to the evidence, in performing this service he was acting merely for the convenience of the members, was not, delegated by the defendant to -perform the service, and received no compensation therefor, and had executed no bond for the faithful performance of this duty. Furthermore, in the evidence there is nothing to indicate that this was the exclusive method of collecting and transmitting these dues. On the contrary, so far as appears, it was incumbent upon each member to see that his dues and assessments reached the defendant, and to select his own-agent for this purpose.
Decided February 11, 1913.
Action on insurance policy; from city court of Savannah—Judge Davis Freeman. April 15, 1912.
Shelby Myricle, for plaintiffs.
O. P. Goree, for defendant.

Judgment affirmed.